Case 18-06431        Doc 73     Filed 11/28/18     Entered 11/28/18 15:26:42          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-06431
         Patrick Gleason

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/06/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/07/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $23,000.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-06431      Doc 73       Filed 11/28/18    Entered 11/28/18 15:26:42                 Desc         Page 2
                                                 of 3



 Receipts:

        Total paid by or on behalf of the debtor              $2,560.00
        Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                    $2,560.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $2,414.08
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $145.92
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,560.00

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim           Claim         Principal      Int.
 Name                               Class   Scheduled      Asserted        Allowed          Paid         Paid
 CORTINA MUELLER & FROBISH PC   Secured        8,566.69            NA                NA           0.00       0.00
 FORD MOTOR CREDIT CO           Unsecured         324.36           NA                NA           0.00       0.00
 FORD MOTOR CREDIT CO           Secured             0.00           NA                NA           0.00       0.00
 ILLINOIS DEPT OF REVENUE       Priority       1,600.00            NA                NA           0.00       0.00
 INTERNAL REVENUE SERVICE       Priority            0.00           NA                NA           0.00       0.00
 KIMBERLY GLEASON               Priority          744.06           NA                NA           0.00       0.00
 OCWEN LOAN SERVICING LLC       Secured             0.00           NA                NA           0.00       0.00
 OCWEN LOAN SERVICING LLC       Secured       88,507.79            NA                NA           0.00       0.00
 AT&T                           Unsecured         237.00           NA                NA           0.00       0.00
 CAPITAL ONE                    Unsecured         315.00           NA                NA           0.00       0.00
 COMCAST                        Unsecured      1,059.55            NA                NA           0.00       0.00
 COMED                          Unsecured         514.00           NA                NA           0.00       0.00
 DREYFUS LAW GROUP              Unsecured      2,512.00            NA                NA           0.00       0.00
 FIFTH THIRD BANK               Unsecured      1,700.00            NA                NA           0.00       0.00
 FRANK FILIPELLO                Unsecured     30,000.00            NA                NA           0.00       0.00
 FST PREMIER                    Unsecured      1,032.00            NA                NA           0.00       0.00
 HCCREDIT/FEB                   Unsecured      4,086.00            NA                NA           0.00       0.00
 HEARTLAND BANK AND TRUST CO    Unsecured         900.00           NA                NA           0.00       0.00
 HEARTLAND BANK                 Unsecured         924.00           NA                NA           0.00       0.00
 HOME ADVISOR INC               Unsecured         700.00           NA                NA           0.00       0.00
 JOLIET BANK AND TRUST          Unsecured         527.00           NA                NA           0.00       0.00
 MERRICK BANK                   Unsecured         946.00           NA                NA           0.00       0.00
 NICOR                          Unsecured         700.00           NA                NA           0.00       0.00
 PAYCHEX INC                    Unsecured         945.00           NA                NA           0.00       0.00
 RON TIRAPELI FORD              Unsecured         310.00           NA                NA           0.00       0.00
 MIKE TRASK                     Unsecured     51,000.00            NA                NA           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-06431        Doc 73      Filed 11/28/18     Entered 11/28/18 15:26:42              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $2,560.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $2,560.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/20/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
